DETAILED ACTION
Claim Objections
Claim 3 is objected to because of the following informalities:  in line 4 “a second” should be “the second”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seyfert et al. (US 2007/0181619).
Regarding claim 1, Seyfert discloses a holster assembly 10, comprising: a holster body 20 having an interior 30 shaped to receive a handgun therein, and an entrance 54 to the interior; an ejection port restraint 80/120/132 pivotally connected to the holster body, the ejection port restraint including a latch 132 and being biased (via 130) toward an obstruction position at which the latch extends into the interior for engaging the latch with the ejection port of the handgun (Figure 18); a hood restraint 60/66 pivotally connected to the holster body adjacent the entrance, the hood restraint configured to pivot between a non-obstruction position (Figure 12), at which the hood restraint permits the handgun to enter the entrance into the interior and to be drawn from the interior, and an obstruction position (Figure 11) at which the hood restraint at least partially blocks the entrance, the hood restraint biased toward the non- obstruction position (paragraph [0035] first sentence); and a release device 70 mounted on the holster body and configured to actuate both the ejection port restraint and the hood restraint, each toward the respective non-obstruction position thereof, in response to a single movement of the release device by a user to allow the handgun to be withdrawn from the holster (paragraph [0035] third sentence).
Regarding claim 2, the ejection port restraint includes a ramped contact surface (see Figure 18 directly adjacent 132) that facilitates re-holstering of a handgun by pivoting the ejection port restraint, upon contact with the forward end of the advancing handgun, away from the obstruction position.
Regarding claim 3, the holster body comprises a first sidewall 72 and a second sidewall 74 between which the interior is defined; and the hood restraint is pivotally connected to each of the first sidewall and a second sidewall (see pins at 68).
Regarding claim 4, the hood restraint 66 comprises a first side shield (see Figure 1 showing two side shields as claimed), a second side shield, and a back wall 64 connecting the first side shield and second side shield.
Regarding claim 5, the first side shield comprises a forward end pivotally connected to a rearward end of the first sidewall; and the second side shield comprises a forward end pivotally connected to a rearward end of the second sidewall – see Figure 1 and pins at 68 at forward and rear ends as claimed).
Regarding claim 6, the hood restraint comprises a retention slot (see portion to which arm 148 is engaged) that aligns with an arm 148 of the release device when the hood restraint is in the obstruction position.
Regarding claim 14, the holster body comprises a trigger guard cover (see adjacent 44 in Figure 1), defining therein a portion of the interior, for receiving at least a portion of the trigger guard of the handgun, and covering the trigger thereof.
Regarding claim 15, the holster body includes at least one sidewall on which an attachment base 84 is provided for fastening the holster assembly to a host structure or gear item.
Regarding claims 16 and 17, the release device comprises a release lever 70 that extends laterally outward (see Figure 4) from the at least one sidewall for access by the thumb of a user when the holster assembly is worn with the attachment base facing the user, wherein the release lever 70 is positioned along the user side of the holster assembly for actuation by the thumb of the user as the user grasps the handle of a holstered handgun (see Figure 2).

Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/Primary Examiner, Art Unit 3734